Name: Commission Regulation (EC) NoÃ 582/2006 of 10 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11.4.2006 EN Official Journal of the European Union L 101/1 COMMISSION REGULATION (EC) No 582/2006 of 10 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 10 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 110,6 204 91,4 212 139,0 624 157,6 999 124,7 0707 00 05 052 130,5 204 66,3 999 98,4 0709 10 00 220 226,6 999 226,6 0709 90 70 052 122,9 204 43,2 999 83,1 0805 10 20 052 50,9 204 39,3 212 47,0 220 32,6 400 62,7 624 66,9 999 49,9 0805 50 10 052 44,7 624 62,8 999 53,8 0808 10 80 388 77,8 400 127,3 404 64,6 508 75,0 512 77,6 524 76,0 528 76,9 720 86,5 804 111,3 999 85,9 0808 20 50 388 84,3 512 79,9 528 71,5 720 69,8 999 76,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.